DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 9, 15, 17, 19, 26, 28, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FINKELSHTEIN (WO 2011008581 A2).
Re Claim 1: FINKELSHTEIN discloses 
a method of analysing a skin-print (p126), the method comprising: receiving a skin-print on a substrate; performing a quantity test to obtain a quantity score for the skin-print; performing a chemical analysis of the skin-print to detect for the presence of one or more chemical species and thereby provide a chemical test result (fig 7, p93-94, p97: a colorimetric test strip may be optically interrogated to determine the quantity (e.g., volume, concentration) of glucose in the sweat sample.); 
storing or transmitting the chemical test result together with the quantity score (p91).
Re Claim 2: FINKELSHTEIN discloses the method of claim 1 wherein performing the quantity test to obtain the quantity score for the skin-print comprises determining a volume of skin-print received on the substrate (p97), wherein optionally the step of determining the volume of skin-print received on the substrate involves measuring one or more attributes of the skin-print received on the substrate and using the one or more measured attributes to calculate the volume of the skin- print.
Re Claim 6: FINKELSHTEIN discloses the method of claim 1 wherein performing the quantity test to obtain the quantity score for the skin-print comprises performing an optical analysis of the skin-print (p97), optionally including obtaining an image of the skin-print.
Re Claim 7: FINKELSHTEIN discloses the method of claim 6 wherein performing the quantity test to obtain a quantity score for the skin-print comprises using an optical technique comprising emitting incident light onto the skin-print in order to determine a proportion of incident light that is optically influenced by the skin-print as a proportion of a total of the incident light (p96, p84: the optical system will measure one or more optical properties of the test strip, such as reflective, transmissive, absorptive, or emission properties of the membrane of the test strip), optionally including obtaining an image of the skin-print.
Re Claim 9: FINKELSHTEIN discloses the method of claim 1, further comprising the step of calibrating the quantity test using a secondary quantity test (p93).
Re Claim 15: FINKELSHTEIN discloses the method of any preceding claim 1 further comprising using the quantity score to scale the chemical test result (p93-94, p97), and optionally further comprising: using the chemical test result together with the quantity score in order to calculate a ratio of at least one analyte present in the chemical test result to skin-print quantity.
Re Claim 17: FINKELSHTEIN discloses the method of any preceding claim 1 further comprising a step of calibrating the quantity score using a secondary measure (p93) in order to convert the quality score into a mass and/or a volume of skin-print (p97), wherein optionally a ratio is in the form of a mass or a volume of an analyte present in the skin-print relative to a mass or a volume of the skin-print sample.
Re Claim 19: FINKELSHTEIN discloses the method of any preceding claim 15 wherein the substrate is associated with a unique identification feature comprising a unique identifier (p126), wherein optionally the unique identification feature comprises one or more of an RFID tag; a QR code; a bar code; an electronic tag.
Re Claim 26: FINKELSHTEIN discloses the method of any preceding claim 1 wherein performing the quantity test to obtain a quantity score for the skin-print involves use of one or more of the following techniques: Interferometry; White light interferometry; Detecting the influence on passage of electromagnetic radiation (p16: an optical system may be used to evaluate spectral emissions (e.g., when fluorescence is used), or the spectral absorption or reflection,); Surface plasmon resonance imaging; Optical imaging and software processing (p16: a charge-coupled device (CCD), a CMOS-based detector, and/or a camera may be used to image a colorimetric membrane.); Optical coherence tomography; Confocal microscopy; Atomic force microscopy; 3D laser mapping: Ellipsometry; Scanning tunnelling microscopy; and Image analysis following staining with a developer agent such as Ninhydrin.
Re Claim 28: FINKELSHTEIN discloses a method of analysing a skin-print (p126), the method comprising: receiving a skin-print on a substrate; performing a quantity test to obtain a quantity score for the skin-print (fig 7, p93-94, p97: a colorimetric test strip may be optically interrogated to determine the quantity (e.g., volume, concentration) of glucose in the sweat sample.); checking that the quantity score meets a pre-defined threshold (p86: optical data may be used to determine whether a sufficient quantity of fluid (e.g., sweat) is present for accurate testing, p105: A program or algorithm may determine whether the collected volume is sufficient, and indicate an instruction); and in cases where the quantity score meets a pre-defined threshold: performing a chemical analysis of the skin-print to detect for the presence of one or more chemical species and thereby provide a chemical test result (p93-94, p97).
Re Claim 31: FINKELSHTEIN discloses an instrument configured to perform the method of claim 1, the instrument comprising: 
either: the substrate having a skin-print receiving region; or: a substrate receiving region (fig 7) for receiving the substrate having a substrate receiving region; and 
quantification hardware (p97), optionally optical quantification hardware, configured to perform the quantity test on a skin-print present on the skin-print receiving region of the substrate; 
chemical analysis hardware (p11: colorimetric membranes, such that a chemical reaction may occur…) configured to detect the presence of a chemical in a skin- print present on the skin-print receiving region of the substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over of FINKELSHTEIN (WO 2011008581 A2) in view of Official Notice.
Re Claim 4: FINKELSHTEIN discloses the method of claim 1 wherein performing the quantity test to obtain the quantity score for the skin-print comprises determining a quantity variable of skin-print received on the substrate, wherein optionally the step of determining the mass of skin-print received on the substrate involves measuring one or more attributes of the skin-print received on the substrate and using the one or more measured attributes to calculate the mass of the skin-print.
However, FINKELSHTEIN does not discloses that the quantity variable is mass.
Official Notice is taken that once the volume of a substance, i.e. glucose, is known determining mass is obvious.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Official Notice in the method of FINKELSHTEIN for the purpose of potentially further analyzing the quantity with respect to another variable (other than volume), i.e. the mass of the skin-print.
Re Claim 25: FINKELSHTEIN discloses the method of claim 1 further comprising producing a result in the form of a variable of particular chemical constituent per unit volume of skin-print.
However, FINKELSHTEIN does not discloses that the variable is mass.
Official Notice is taken that once the volume of a substance, i.e. glucose, is known determining mass is obvious.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Official Notice in the method of FINKELSHTEIN for the purpose of potentially further analyzing the quantity with respect to another variable (other than volume), i.e. the mass of the skin-print.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over of FINKELSHTEIN (WO 2011008581 A2) in view of AALTONEN (WO 2010058090 A1).
Re Claim 10: FINKELSHTEIN discloses the method of claim 9 wherein: the quantity test comprises measuring influence of a skin-print on optical transmission into and/or out of a substrate (p84).
However, FINKELSHTEIN does not discloses that the secondary quantity test comprises performing white light interferometry on at least a portion of the skin-print in order to produce a topographical representation of the skin-print from which skin-print volume is determined.
AALTONEN however discloses that the secondary quantity test comprises performing white light interferometry on at least a portion of the skin-print in order to produce a topographical representation of the skin-print from which skin-print volume is determined (analyzing forensic sample through use of scanning white light interferometry… fingerprint).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate AALTONEN in the method of FINKELSHTEIN for the purpose of ensuring that the volume is accurate.

Claims 11, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over of FINKELSHTEIN (WO 2011008581 A2) in view of Archer, “Changes in the lipid composition of latent fingerprint residue with time after deposition on a surface.”
Re Claim 11: FINKELSHTEIN discloses the method of claim 1, wherein optionally paper spray mass spectrometry, and wherein optionally the chemical analysis involves dissolving the skin-print sample in a solvent.
However, FINKELSHTEIN does not discloses that the chemical analysis comprises either a lateral flow assay technique or mass spectrometry.
Archer however discloses that the chemical analysis comprises either a lateral flow assay technique or mass spectrometry (Abst).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Archer in the method of FINKELSHTEIN for the purpose of identifying unknown components in a sample or confirming their presence.
Re Claim 27: FINKELSHTEIN discloses the method of claim 1 wherein performing analysis of the skin-print to detect for the presence of one or more chemical species and thereby provide a chemical test result.
However, FINKELSHTEIN does not discloses the use of one or more of the following techniques: mass spectrometry, such as: liquid chromatography-tandem mass spectrometry (LC-MS-MS); gas chromatography-tandem mass spectrometry (GC-MS-MS); matrix assisted laser desorption/ionisation time of flight mass spectrometry (MALDI-TOF MS); positional mapping mass spectrometry; paper spray mass spectrometry; Raman spectroscopy; chromatography techniques including thin layer chromatography; lateral flow analysis techniques; and skin-print development techniques including those employing substances such as Ninhydrin.
Archer however discloses the use of one or more of the following techniques: mass spectrometry (Abst), such as: liquid chromatography-tandem mass spectrometry (LC-MS-MS); gas chromatography-tandem mass spectrometry (GC-MS-MS); matrix assisted laser desorption/ionisation time of flight mass spectrometry (MALDI-TOF MS); positional mapping mass spectrometry; paper spray mass spectrometry; Raman spectroscopy; chromatography techniques including thin layer chromatography; lateral flow analysis techniques; and skin-print development techniques including those employing substances such as Ninhydrin.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Archer in the method of FINKELSHTEIN for the purpose of identifying unknown components in a sample or confirming their presence.
Re Claim 30: FINKELSHTEIN discloses the method of claim 28.
However, FINKELSHTEIN does not discloses that the step of identifying the donor takes place prior to the step of performing the chemical analysis.
Archer however discloses that the step of identifying the donor takes place prior to the step of performing the chemical analysis (entire document).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Archer in the method of FINKELSHTEIN for the purpose of associating each donor with respective result of the chemical analysis

Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over of FINKELSHTEIN (WO 2011008581 A2) in view of Wang (CN 102833235 A).
Re Claim 21: FINKELSHTEIN discloses the method of claim 19 wherein the unique identifier is on the unique identification feature and wherein a result of one or both of the quantity test and the chemical analysis is transmitted to a server (p81: downstream processing (e.g., using an external or embedded computing device), p91: transmitted and/or stored for processing and analysis) together with the unique identifier.
However, FINKELSHTEIN does not discloses that the identifier is encrypted.
Wang however discloses that the identifier is encrypted (p49: the encrypted fingerprint information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Wang in the method of FINKELSHTEIN for the purpose of preventing unauthorized uses of the identifier.
Re Claim 24: FINKELSHTEIN modified by Wang discloses the method of claim 21 wherein the step of using the quantity score to scale the chemical test result is performed on the server (p81, p91).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/           Examiner, Art Unit 2887        

/THIEN M LE/           Primary Examiner, Art Unit 2887